Questions propounded by the Senate to the Justices of the Supreme Court under Code 1940, Title 13, § 34.
Questions answered.
                              By Mr. Hooton                         Senate Resolution No. 3
Requesting an advisory opinion of the Supreme Court relative to the enactment of House Bill No. 1, pending before the Senate, which bill proposes an amendment to the Constitution.
Whereas the Senate has pending before it House Bill No. 1, which bill proposes an amendment to the Constitution of Alabama, and
Whereas House Bill No. 1 was read in the House of Representatives, the house in which it originated, on three several days, the third reading being had on May 16, 1947, and
Whereas, upon its third reading in the House, three-fifths of all the members elected voted in favor thereof and the bill was sent forthwith to the Senate where, on the same date, it was read the first time, and
Whereas Amendment XXIV (Article XVIII, Section 284) to the Constitution provides in part:
"Amendments may be proposed to this constitution by the legislature in the manner following: The proposed amendments shall be read in the house in which they originate on three several days, and, if upon the third reading three-fifths of all the members elected to that house shall vote in favor thereof, the proposed amendments shall be sent to the other house, in which they shall likewise be read on three several days, and if upon the third reading three-fifths of all of the members elected to that house shall vote in favor of the proposed amendments, the legislature shall order an election by the qualified electors of the state upon such proposed amendments, to be held either at the general election next succeeding the session of the legislature at which the amendments are proposed or upon another day appointed by the legislature, not less than three months after the final adjournment of the session of the legislature at which the amendments were proposed. * * *"
Therefore, be it resolved by the Senate:
1. The Justices of the Supreme Court are requested to give their written opinion on the following question: Will the fact that House Bill No. 1 received its third reading in the House of Representatives and its first reading in the Senate on the same legislative day invalidate the Act if the Act is passed in every other respect in accordance with constitutional requirements?
I hereby certify that the above Resolution was adopted by the Senate of Alabama, May 20, 1947.
                      (Signed) J. E. Speight Secretary *Page 215
To The Senate of Alabama State Capitol Montgomery, Alabama
Gentlemen:
In Senate Resolution #3 the following inquiry was propounded to this court by the Senate of Alabama:
"Will the fact that House Bill No. 1 received its third reading in the House of Representatives and its first reading in the Senate on the same legislative day invalidate the Act if the Act is passed in every other respect in accordance with constitutional requirements?"
In response we submit the following:
The mere fact that House Bill No. 1 received its third reading in the House of Representatives and its first reading in the Senate on the same legislative day does not invalidate said bill if it is passed in every other respect in accordance with constitutional requirements. We think such procedure to be in full compliance with those provisions of Section 284 of the Constitution, as amended, Amendment XXIV, proclaimed ratified August 2, 1933, which relate to the readings which proposed amendments to the Constitution must receive in the two Houses of the Legislature.
Section 284 of the Constitution, as amended, requires that a proposed amendment to the Constitution be read three times in the house in which it originates and no two readings in that house may be on the same legislative day. Likewise, after the said proposed amendment is transmitted to the other house, it must be read there three times and no two readings in that house can be on the same day. If such requirements are followed, it matters not that the first reading of the proposed amendment in the latter house takes place on the same legislative day that the proposed amendment received its third reading in the house in which it originated.
Respectfully submitted,
                                  LUCIEN D. GARDNER Chief Justice
                                  JOEL B. BROWN ARTHUR B. FOSTER J. ED LIVINGSTON THOMAS S. LAWSON DAVIS F. STAKELY Associate Justices